DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5669979, as cited in the IDS dated 12/26/2017, wherein Kuwahara et al. (WO 2016/024923), hereinafter “Kuwahara,” is used and cited as an English language equivalent.
Regarding claim 1, Kuwahara teaches a nitriding method of a steel member, the method comprising subjecting the steel member to a nitriding treatment in a nitriding treatment gas atmosphere having an ammonia gas content ratio of 100 vol% (i.e., a nitriding potential of Kn = (in-furnace ammonia concentration)/(in-furnace hydrogen concentration)3/2 = 1.00/03/2 ≈ ∞) at a prima facie case of obviousness exists. See MPEP §2144.05.
Kuwahara teaches wherein an ɛ phase or an ɛ phase and a γ’ phase is formed (Abstract), but does not explicitly state that these phases are formed during the nitriding treatment step, as instantly claimed.
 However, as Kuwahara teaches a denitriding step after the nitriding treatment step (Abstract), teaches wherein the atmosphere during its nitriding treatment has an ammonia gas content ratio of 100 vol% (i.e., a nitriding potential of Kn = (in-furnace ammonia concentration)/(in-furnace hydrogen concentration)3/2 = 1.00/03/2 ≈ ∞) (Abstract, [0084]-[0085]), which satisfies the nitriding potential range of 0.25 or more, as recited in paragraph [0028] of the instant specification as well as the instant claim 2, and teaches a temperature range 592-650°C in its nitriding treatment (Abstract), which overlaps with the instantly claimed range of 550-610°C, one of ordinary skill in the art would expect that the ɛ phase or  ɛ phase and γ’ phase is formed during the nitriding treatment step of Kuwahara. Kuwahara also teaches that this nitriding treatment is performed on a steel member (Abstract), which is the same material as claimed. One of ordinary skill in the art would expect that the same material subjected to a substantially similar nitriding process to result in the same properties.
Kuwahara teaches wherein its denitriding step of exposing the steel member to an atmosphere of inert gas or the like or to a vacuum at a temperature of 500-650°C is carried out for a predetermined prima facie case of obviousness exists. See MPEP §2144.05. The denitriding step of Kuwahara reads on the instantly claimed passing step, as one of ordinary skill in the art would expect the denitrided atmosphere of Kuwahara to result in not growing the iron nitride compound layer. Furthermore, as Kuwahara teaches wherein the atmosphere of its denitriding step has an overlapping temperature range of 500-650°C (Abstract), an atmosphere containing the same gases (e.g., nitrogen, argon, and/or hydrogen) ([0122]), as discussed below regarding claims 3-4, and a low nitriding potential of ~ 0 (in-furnace ammonia concentration)/(in-furnace hydrogen concentration)3/2 = ~0/(in-furnace hydrogen concentration)3/2 ≈ 0) (Abstract, [0084]-[0085]), as discussed below regarding claim 5, one of ordinary skill in art would expect the denitrided atmosphere of Kuwahara to result in not growing the iron nitride compound layer.
Further regarding the duration of the instantly claimed passing step, Kuwahara teaches wherein the denitriding treatment time is a result effective variable wherein a desired nitrogen concentration of the nitrogen compound layer may be formed by adjusting the duration of the denitriding treatment ([0094]). Alternatively, it would have been obvious to one of ordinary skill in the art to choose the instantly claimed duration of five minutes or more through routine experimentation to obtain the desired nitrogen concentration of the nitrogen compound layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. See MPEP §2144.05.
In addition, Kuwahara teaches an embodiment wherein the steel member is cooled from 650°C to 570°C in 10 seconds in the purging step “P4” wherein the nitriding treatment gas is discharged, cooled from 570°C to 500°C in 140 seconds in the denitriding step “P5” and is further slowly cooled from 500°C to 300°C in 400 seconds in slow cooling step “P6” (i.e., the steel member is in a temperature 
Kuwahara teaches wherein after the denitriding step (i.e., passing step), a nitrogen compound layer formed from an ɛ phase having a nitrogen concentration in the range of 6-9 wt%, or from an ɛ phase having a nitrogen concentration in the range of 6-9 wt% and the γ’ phase, is on the surface of the steel member (Abstract, [0084]-[0085]), but does not explicitly teach wherein, after the passing, the iron nitride compound layer has a γ’ phase uppermost layer, and a γ’ phase fraction in the iron nitride compound layer is 40% or more. 
However, as Kuwahara teaches a nitriding treatment method of a steel member comprising a substantially similar nitriding treatment and passing step, as discussed above (Abstract, [0084]-[0085], [0094], [0098], [0108], [0122] [0146]-[0148], Fig. 9), the instantly claimed property of wherein, after the passing, the iron nitride compound layer has a γ’ phase uppermost layer, and a γ’ phase fraction in the iron nitride compound layer is 40% or more would have naturally flowed from the teachings of Kuwahara.
Regarding claim 2, Kuwahara teaches a nitriding treatment in a nitriding treatment gas atmosphere having an ammonia gas content ratio of 100 vol% (i.e., a nitriding potential of Kn = (in-furnace ammonia concentration)/(in-furnace hydrogen concentration)3/2 = 1.00/03/2 ≈ ∞) (Abstract, [0084]-[0085]), which satisfies the instantly claimed range of 0.25 or more.
prima facie case of obviousness exists. See MPEP §2144.05. The denitriding atmosphere containing nitrogen of Kuwahara reads on the atmosphere where the iron nitride compound layer does not grow as claimed.
As to claim 4, Kuwahara teaches wherein its denitriding step (i.e., passing step) is carried out in an atmosphere of inert gas or the like or to a vacuum, wherein the inert gas may be one or more of nitrogen, argon (i.e., Ar), and hydrogen (i.e., H2) (Abstract, [0122]). The denitriding atmosphere containing nitrogen, argon, and/or hydrogen of Kuwahara ([0122]) reads on the atmosphere where the iron nitride compound layer does not grow as claimed.
Regarding claim 5, Kuwahara teaches wherein its denitriding step (i.e., passing step) is carried out in an atmosphere of inert gas or the like or to a vacuum, wherein the inert gas may be one or more of nitrogen, argon (i.e., Ar), and hydrogen (i.e., H2) (Abstract, [0122]), which would have an nitriding potential of  ~ 0 (in-furnace ammonia concentration)/(in-furnace hydrogen concentration)3/2 = ~0/(in-furnace hydrogen concentration)3/2 ≈ 0) ([0084]-[0085]), which reads on wherein the atmosphere in which the iron nitride compound layer does not grow is a nitridation gas atmosphere having a nitriding potential with which the γ’ phase or ɛ phase iron nitride compound layer is not further generated. Note that this nitriding potential of ~ 0 is much lower than the nitriding potential of 0.25 or more needed to generate the γ’ phase or ɛ phase iron nitride compound layer, as stated in paragraph [0028] of the instant specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,385,439. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claim 1, claim 1 of U.S. Patent No. 10,385,439 teaches a nitriding process method of a steel member, wherein a first nitriding process step (i.e., nitriding treatment) is performed in which the steel member is subjected to a nitriding process in a nitriding gas atmosphere having a nitriding potential with which a nitride compound layer having a γ’ phase or an ɛ phase is generated, and thereafter a second nitriding process step (i.e., passing step) is performed in which the steel member is subjected to a nitriding process in a nitriding gas atmosphere having a nitriding potential lower than the nitriding potential in the first nitriding process step, to thereby further precipitate γ’ phase in the nitride 
compound layer. 
Claim 3 of U.S. Patent No. 10,385,439 teaches wherein the temperatures of the first nitriding step (i.e., nitriding treatment) and second nitriding process step (i.e., passing step) are 520-610°C, which overlaps with the instantly claimed ranges of 550-610°C for the nitriding treatment and 425-550°C for the passing step. Claim 4 of U.S. Patent No. 10,385,439 further teaches that a difference between the temperatures of the two steps may be within 50°C, and claim 5 of U.S. Patent No. 10,385,439 teaches that the temperatures of the two steps may be the same, which further overlaps with the instantly claimed temperature ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Claim 1 of U.S. Patent No. 10,385,439 teaches a first nitriding process step is performed in which the steel member is subjected to a nitriding process in a nitriding gas atmosphere having a nitriding potential with which nitride compound layer having a γ’ phase or an ɛ phase is generated, but does not explicitly state that this compound layer is formed on the surface of the steel member. However, one of ordinary skill in the art would understand that this iron nitride compound layer is generated on the 
Claims 1-5 of U.S. Patent No. 10,385,439 are silent as to the duration of the second nitriding process step (i.e., passing step). However, one of ordinary skill in the art would have had to determine a suitable time duration for the second nitriding processing step in order to further precipitate γ’ phase in the nitride compound layer. Such a determination would have only required routine experimentation by one of ordinary skill in the art. Upon such a determination, one of ordinary skill in the art would arrive at a duration that is the same or overlapping with the instantly claimed range. Note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Claims 1-5 of U.S. Patent No. 10,385,439 do not explicitly teach wherein the iron nitride compound layer does not grow during the second nitriding process (i.e., passing step). However, as claim 3 of U.S. Patent No. 10,385,439 teaches wherein the temperature of the second nitriding process step (i.e., passing step) is 520-610°C, which overlaps with the instantly claimed range of 425-550°C, claim 1 of U.S. Patent No. 10,385,439 teaches a nitriding potential of 0.16-0.25 in the second nitriding process (i.e., passing step), which reads on the limitation recited in the instant claim 5, and claim 2 of U.S. Patent No. 10,385,439 teaches wherein the atmosphere of the second nitriding process (i.e., passing step) contains NH3 (i.e., nitrogen containing) and H2, which reads on the limitations recited in the instant claim 4, the instantly recited property of wherein the iron nitride compound layer does not grow during the passing step would have naturally flowed from the teachings of claims 1-5 of U.S. Patent No. 10,385,439.

However, as claims 1-5 of U.S. Patent No. 10,385,439 teaches a substantially similar process, as discussed above, claim 1 of U.S. Patent No. 10,385,439 teaches a nitriding potential of 0.6-1.51 in the first nitriding process, which meets the range recited in the instant claim 2, and a nitriding potential of 0.16-0.25 in the second nitriding process (i.e., passing step), which reads on the limitation recited in the instant claim 5, and claim 2 of U.S. Patent No. 10,385,439 teaches wherein the atmosphere of the second nitriding process (i.e., passing step) contains NH3 (i.e., nitrogen containing) and H2, which reads on the limitations recited in the instant claim 4, the recited property of wherein after the passing, the iron nitride compound layer has a γ’ uppermost layer, and a γ’ phase fraction in the iron nitride compound layer is of 40% or more would have naturally flowed from the teachings of claims 1-5 of U.S. Patent No. 10,385,439.
Regarding the instant claim 2, claim 1 of U.S. Patent No. 10,385,439 teaches wherein the first nitriding step is performed in a nitriding gas atmosphere having a 0.6 to 1.51 nitriding potential, which satisfies the instantly claimed range of 0.25 or more.
Regarding the instant claim 3, claim 2 of U.S. Patent No. 10,385,439 teaches wherein the atmosphere of the second nitriding process (i.e., passing step) contains NH3 (i.e., nitrogen containing), and claim 3 of U.S. Patent No. 10,385,439 teaches wherein the temperature of the second nitriding process (i.e., passing step) is 520-610°C, which overlaps with the instantly claimed range of 450-550°C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
2 gas.
Regarding the instant claim 5, claim 1 of U.S. Patent No. 10,385,439 teaches wherein the second nitriding process (i.e., passing step) is performed in a nitriding gas atmosphere having a nitriding potential that is lower than the nitriding potential in the first nitriding process, where the γ’ phase or ɛ phase iron nitride compound layer was generated. Claim 1 of U.S. Patent No. 10,385,439 teaches wherein the first nitriding step is performed in a nitriding gas atmosphere having a 0.6 to 1.51 nitriding potential, and the second nitriding step (i.e., passing step) is performed in a nitriding gas atmosphere having a 0.16 to 0.25 nitriding potential. As the nitriding potential of the second nitriding step (i.e., passing step) of claim 1 of U.S. Patent No. 10,385,439 is significantly lower than that of its first nitriding step, where the γ’ phase or ɛ phase iron nitride compound layer was generated, and as a 0.16 to 0.25 nitriding potential is lower than the 0.25 or more required to generate the γ’ phase or ɛ phase iron nitride compound layer as stated in paragraph [0028] of the instant specification and recited by the instant claim 2, one of ordinary skill in the art would expect the nitriding potential of the second nitriding step of claim 1 of U.S. Patent No. 10,385,439 to not further generate γ’ phase or ɛ phase iron nitride compound layer.
Response to Arguments
Applicant’s arguments, see p. 4, filed 3/25/2021, with respect to the previous rejections under 35 U.S.C. 112(b) and the previous claim objections have been fully considered and are persuasive in view of the current amendments to the claims.  Therefore, the previous rejections under 35 U.S.C. 112(b) and the previous claim objections have been withdrawn. 
Applicant's arguments, see pp. 4-5 filed 3/25/2021, with respect to the 35 U.S.C. 103 rejection over Kuwahara (JP 5669979, citations to WO 2016/024923) have been fully considered but they are not persuasive.

In response, Examiner notes that Kuwahara teaches during the nitriding treatment, the nitriding gas atmosphere has a temperature of 592-650°C (Abstract), which overlaps with the instantly claimed range of 550-610°C, and during the denitriding step (i.e., passing step), the atmosphere has a temperature of 500-650°C, which overlaps with the instantly claimed range of 425-550°C. Furthermore, Examiner notes that in the method of Kuwahara, the temperature during the denitriding step (i.e., passing step) may be equal to or lower than the temperature during the nitriding treatment. As such, the instantly recited nitriding method would have been obvious over Kuwahara.
Applicant's arguments, see pp. 5-6 filed 3/25/2021, with respect to the nonstatutory double patenting rejection over U.S. Patent No. 10,385,439 have been fully considered but they are not persuasive.
Applicant argues that the previous Office Action relies on inherency to address features such as “the iron nitride compound layer has a γ’ phase uppermost layer, and a γ’ phase fraction present in the iron nitride compound layer is 40% or more” based on the overlapping process parameters. Applicant argues that at best, there may be a possibility that performing a method according to the claims of U.S. Patent No. 10,385,439 might result in these features, and there is no basis to conclude that performing the process in ranges that do not overlap with the instant claims would result in these features.
In response, Examiner notes that the rejection is made based on obviousness, not inherency (i.e., anticipation). As discussed in the nonstatutory double patenting rejection above, the claims of U.S. prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
In addition, Examiner notes that col. 2 ln. 52-55 of U.S. Patent No. 10,385,439 state that its nitriding process results in an iron nitride compound layer whose main component is a γ’ phase formed on a surface of the steel member. Furthermore, note that all of the examples in U.S. Patent No. 10,385,439 have a γ’ ratio of 40% or more (see Tables 1-2).
Note that "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  See MPEP §2112.01 (I). “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. …Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” See In re Best, 562 F.2d 1252, 1255 (CCPA 1977). No such proof has been provided by Applicant.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY M LIANG/Examiner, Art Unit 1734